Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 28, 2014

The Court of Appeals hereby passes the following order:

A14A1995. JESSE R. WALKER et al. v. DIRECT PROPERTIES, LLC.

      This case originated as a dispossessory proceeding in magistrate court. The
magistrate court entered a judgment in favor of Direct Properties, LLC., and
defendants Jesse and Evelyn Walker appealed to superior court. On April 1, 2014,
the superior court issued a writ of possession in favor of Direct Properties. On April
11, 2014, the Walkers filed this appeal. We lack jurisdiction for two reasons.
      First, when a superior court order involves a de novo appeal from a magistrate
court decision, an appellant is required to follow the discretionary appeal procedure.
See OCGA § 5-6-35 (a) (1); Strachan v. Meritor Mortgage Corp., 216 Ga. App. 82
(453 SE2d 119) (1995). Accordingly, the Walkers’ notice of direct appeal does not
give rise to a valid appeal.
      Second, this appeal is untimely. Although a notice of appeal generally may be
filed within 30 days of entry of the order sought to be appealed, the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter of this case is a dispossessory judgment. And,
pursuant to OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Here, The Walkers filed their
notice of appeal 10 days after the superior court’s writ of possession was entered, so
it is untimely. For these reasons, we lack jurisdiction to review this appeal, which is
hereby DISMISSED.
Court of Appeals of the State of Georgia
                                 07/28/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.